Title: From Thomas Jefferson to Isaac Briggs, 20 April 1803
From: Jefferson, Thomas
To: Briggs, Isaac


          
            Dear Sir 
                     
            Washington Apr. 20. 1803.
          
          The writer of the inclosed letter, James Dinsmore, is an excellent young man from Philadelphia, who has lived in my family as a housejoiner 5. or 6. years. I have great confidence in his recommendations making due allowance for the connection in this case. of his brother John Dinsmore I know nothing. but as he resides near the Natchez, should you have occasion for him, you can learn his character there. I pray you not to understand this as a sollicitation, but merely for information of those who would be willing to be employed under you, should you need. you will probably also think it just in a reasonable degree to prefer inhabitants of the state itself, as the states generally think is right, rather than to import all those you employ from other states. Accept my salutations and best wishes.
          
            Th: Jefferson
          
        